Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 4, 2019

                                     No. 04-19-00406-CV

 Richard A. CONTRERAS the owner heir to Los Ojuelos Ranch, Abst.# 1393-Sur.# 592, Ind.,
                                   Appellants

                                              v.

  Enrique BENAVIDES, et. al., Leroy & Lavada Jones, Jean Shell, Trust, Huisache Land &
  Minerals, Ltd., Guillermo Salinas & CAAMR Invest Janice Hinds-Ind., Los Ojuelos Ranch
              Partnership, Diana Peacock, Mgr., Killam Ranch Properties, Ltd.,
                                         Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CV7002684-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                           ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       On August 29, 2019, appellant filed a motion for extension of time to file a motion for
rehearing. The motion is DENIED.


       It is so ORDERED on this 4th day of September, 2019.

                                                                        PER CURIAM



       ATTESTED TO: ____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court